UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 00-30480
                           Summary Calendar


                            Edward Dixon,

                                               Plaintiff-Appellant,


                                VERSUS


  The Revelation Corporation of America Inc., The Lowery Riggan
   Group, John Lowery, William Graves, Henry J. Lyons, Marshall
                    Shepard, Bennett W. Smith,

                                              Defendants-Appellees.




           Appeal from the United States District Court
               For the Middle District of Louisiana
                              (98-863-A)
                           October 6, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM*:

      This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Appellant Edward Dixon filed suit against Appellees

for certain unpaid legal and professional fees and for damages



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             -No. 00-30480-
                                    2

under the theory of detrimental reliance.         Dixon moved for summary

judgment, and the district court denied his motion, based on the

existence of disputed issues of material fact.                However, the

district court has not certified the order for appeal.

      When an action involves multiple claims or multiple parties,

any   decision   that   disposes   of   fewer   than   all   the   claims   or

adjudicates the liability of fewer than all the parties does not

terminate the litigation and is therefore not appealable unless

certified under Fed. R. Civ. P. 54(b).           See Borne v. A & P Boat

Rentals No. 4, Inc., 755 F.2d 1131, 1133 (5th Cir. 1985); Thompson

v. Betts, 754 F.2d 1243, 1245 (5th Cir. 1985).           Accordingly, this

court is without jurisdiction.

      APPEAL DISMISSED.